                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MICHAEL PARAJECKI,

                   Plaintiff,

      v.                                          Case No. 18-cv-1167-pp

NATIONAL CREDIT ADJUSTERS LLC,

                   Defendant.


 ORDER GRANTING DEFENDANT’S EXPEDITED, NON-DISPOSITIVE RULE
     7(h) MOTION FOR LEAVE TO FILE AN AMENDED ANSWER AND
 AFFIRMATIVE DEFENSES (DKT. NO. 18) AND EXTENDING SCHEDULING
                          DEADLINES


      On February 26, 2019, defendant National Credit Adjusters, LLC filed a

expedited, non-dispositive motion under Civil Local Rule 7(h) for leave to file an

amended answer and affirmative defenses. Dkt. No. 18. The plaintiff opposed

the motion, arguing that the defendant’s request demonstrated undue delay

and bad faith, and would cause the plaintiff undue prejudice. Dkt. No. 19. The

court will grant the motion to amend.

I.    BACKGROUND

      On July 30, 2018, the plaintiff filed a class action complaint alleging

violations of the Fair Debt Collection Practices Act. Dkt. No. 1. The defendants

answered, dkt. no. 5, and on October 29, 2018, the parties submitted a joint

discovery plan under Federal Rule of Civil Procedure 26(f), dkt. no. 10. Two

weeks later, the court approved the plan and issued a scheduling order setting

discovery deadlines. Dkt. No. 11. The scheduling order included a January 18,

2019 deadline for parties to amend pleadnigs without leave of the court. Id. The

                                        1
plaintiff timely filed an amended complaint on December 26, 2018. Dkt. No. 14.

The defendant answered on January 2, 2019. Dkt. No. 15. The class

certification motion is due by March 15, 2019 and discovery closes on August

2, 2019. Id.

      On February 26, 2019, the defendant filed an expedited, non-dispositive

motion under Civil Local Rule 7(h). Dkt. No. 18. The motion asks leave to file

an amended answer with additional affirmative defenses. Id. Specifically, the

defendant indicates that “defense counsel became aware of an arbitration

agreement Plaintiff entered into with the original creditor of his account” and

wishes to add this affirmative defense. Id. at 2.

      The plaintiff opposes the motion. Dkt. No. 19. First, the plaintiff argues

undue delay, stating that the parties had discussed the defendant’s affirmative

defenses at a meet-and-confer, but that the issue of the arbitration clause had

not come up. Id. at 2. The plaintiff states that if the court allows the defendant

to amend the answer, “the Court will need to simultaneously extend all case

deadlines by 60 days to allow Plaintiff additional time,” and that this will

unduly delay the case. Id. at 3. Second, the plaintiff argues that the defendant

has requested the amendment in bad faith. Id. He argues that the defendant

has not explained how it “recently discovered” an alleged arbitration clause. Id.

Finally, the plaintiff argues that he will be unduly prejudiced if the court grants

leave to amended because he is ready to file his class certification motion. Id.

II.   ANALYSIS

      Fed. R. Civ. P. 15 governs amendments of pleadings. Once a party has

used its one-time, “matter-of-course” amendment, further attempts to amend

are governed by Rule 15(a)(2), which provides that “[i]n all other cases, a party

may amend its pleading only with the opposing party’s written consent or the


                                         2
court’s leave. The court should freely give leave when justice so requires.” Fed.

R. Civ. P. 15(a). The standard is a liberal one. Runnion ex rel. Runnion v. Girl

Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015). A court

may deny leave to amend in cases of undue delay, bad faith, and/or undue

prejudice to the opposing party. Crest Hill Land Dev., LLC v. City of Joliet, 396

F.3d 801, 804 (7th Cir. 2005).

       The plaintiff’s proffered opposition to the defendant’s proposed

amendment does not overcome the liberal standard for amending pleadings.

The defendant seeks to amend its answer only a month and a half after the

parties’ agreed deadline for amending pleadings without leave of court. True,

the case would have moved more quickly had the defendant added this

affirmative defense before the parties’ meet-and-confer on discovery issues. But

the court takes the defense at its word that it only recently discovered the

existence of an arbitration clause with a previous creditor. The court cannot

consider a forty-five-day delay “undue” or in bad faith. The “prejudice” the

plaintiff alleges is that he will have to wait to file his already-prepared class

certification motion, and that all other deadlines will be extended. Given that

the plaintiff says he has his certification motion prepared, the court does not

see how waiting forty-five to sixty days to file it constitutes “prejudice” in a civil

case in district court.

       The court finds no undue delay, bad faith or prejudice, and will grant the

defendant’s motion.

III.   CONCLUSION

       The court GRANTS the defendant’s Rule 7(h) motion for leave to file its

amended answer. Dkt. No. 18.




                                          3
      The court ORDERS the clerk’s office to file the document at 18-1 as a

separate docket entry.

      The court EXTENDS the deadlines of the November 16, 2018 scheduling

order as follows:

      The plaintiff shall file his motion for class certification by the end of the

day on May 15, 2019.

      The proponents shall disclose the identities of any expert witnesses,

along with their reports and supporting documentation, no later than the end

of the day on June 5, 2019.

      Parties shall disclose the identities of any rebuttal experts, along with

their reports and supporting information, no later than the end of the day on

July 3, 2019.

      The parties shall complete discovery no later than the end of the day on

October 2, 2019.

      A party wishing to file a dispositive motion must do so by the end of the

day on November 2, 2019.

      Dated in Milwaukee, Wisconsin this 14th day of March, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         4
